





Exhibit 10.3
TETRA TECHNOLOGIES, INC.
2018 EQUITY INCENTIVE PLAN
CASH AWARD GRANT NOTICE
Pursuant to the TETRA Technologies, Inc. 2018 Equity Incentive Plan (the
“Plan”), TETRA Technologies, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) a cash award (the “Cash
Award”), as described in this Cash Award Grant Notice (this “Grant Notice”),
subject to the terms and conditions of the Plan and the Cash Award Agreement
attached hereto as Exhibit A (the “Agreement”), both of which are incorporated
into this Grant Notice by reference. Capitalized terms not specifically defined
in this Grant Notice shall have the meanings given to them in the Agreement, and
if not defined in the Agreement, the meanings given to them in the Plan.
Participant:
______________________________________
Grant Date:
______________________________________
Base Cash Amount:
______________________________________
Grant Date Average Price:
______________________________________
Vesting Schedule:
Subject to the terms and conditions of the Plan and the Agreement, the Cash
Award shall vest in accordance with Section 2.01 of the Agreement on the
following dates:
×    The 1st anniversary of the Grant Date
 
×    The 2nd anniversary of the Grant Date
 
×    The 3rd anniversary of the Grant Date
 
 

By electronically acknowledging and accepting this Cash Award, Participant
agrees to be bound by the terms of this Grant Notice, the Plan and the Agreement
effective as of the Grant Date. Participant has reviewed the Plan, this Grant
Notice and the Agreement in their entireties, has had an opportunity to obtain
the advice of counsel prior to executing this Grant Notice, and fully
understands all provisions of the Plan, this Grant Notice and the Agreement.
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan, this Grant Notice or the Agreement. Participant agrees that the
Grant Notice, the Agreement and the Plan constitute the entire agreement with
respect to the Cash Award, and except as set forth therein, may not be modified
except by means of a writing signed by the Company and Participant.
                
TETRA Technologies, Inc.:
 
Participant:
 
 
 
By: ________________________
 
____________________________
Name: ______________________
 
Name: ______________________
Title: _______________________
 
 





    



--------------------------------------------------------------------------------











EXHIBIT A
CASH AWARD AGREEMENT
Article I.
GENERAL
1.01    Grant of Cash Award. The Company hereby grants a Cash Award to the
Participant as specified in the Grant Notice, effective as of the Grant Date set
forth in the Grant Notice (the “Grant Date”).
1.02    Incorporation of Terms of Plan. The Cash Award is subject to the terms
and conditions set forth in this Agreement and the Plan, each of which is
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan will control and govern.
1.03    Defined Terms. Capitalized terms not specifically defined in this
Agreement shall have the meanings specified in the Grant Notice or, if not
defined in the Grant Notice, in the Plan. For purposes of this Agreement, the
following terms shall have the meanings specified in this Section 1.03:
(a)    “Average Price Fraction” means a fraction, (i) the numerator of which
shall be the lesser of (A) the applicable Vesting Date Average Price and (B) two
times the Grant Date Average Price, and (ii) the denominator of which shall be
the Grant Date Average Price.
(b)     “Base Cash Amount” means the “Base Cash Amount” as set forth in the
Grant Notice.
(c)    “Grant Date Average Price” means (i) the sum of the daily dollar closing
sales price for one Share on The New York Stock Exchange for each of the twenty
trading days ending on and including the trading day immediately prior to the
Grant Date, divided by (ii) twenty.
(d)    “Vesting Date” means the applicable vesting date as set forth in the
“Vesting Schedule” in the Grant Notice.
(e)    “Vesting Date Average Price” means (i) the sum of the daily dollar
closing sales price for one Share on The New York Stock Exchange for each of the
twenty trading days ending on and including the trading day immediately prior to
the applicable Vesting Date, divided by (ii) twenty.
ARTICLE II.    
VESTING, FORFEITURE, AND SETTLEMENT OF CASH AWARD
2.01    Vesting of Cash Award. Subject to the terms and conditions of the Plan
and this Agreement, the Cash Award will vest according to the Vesting Schedule
in the Grant Notice. The amount of the Cash


A- 2

--------------------------------------------------------------------------------







Award that vests and becomes payable (the “Vested Cash Award”) on each Vesting
Date shall be determined as follows:
1/3 x Base Cash Amount x Average Price Fraction
2.02    Forfeiture. In the event Participant ceases to be a Service Provider for
any reason (voluntary or involuntary), Participant will immediately and
automatically forfeit to the Company any portion of the Cash Award that is not
vested at the time Participant ceases to be a Service Provider (the “Unvested
Cash Award”), except as otherwise determined by the Administrator or provided in
a binding written agreement between Participant and the Company. Upon forfeiture
of Unvested Cash Award, the Participant will have no further rights with respect
to the Unvested Cash Award.
2.03    Settlement of Cash Award. Settlement of the Vested Cash Award shall be
made solely in cash. Any settlement shall be made on or prior to the Settlement
Date. For purpose of this Agreement, the “Settlement Date” shall be any business
day within the thirty (30) calendar day period following each Vesting Date.
Pending the payment or delivery of cash hereunder, the Company’s obligation
hereunder shall constitute an unfunded, unsecured general obligation of the
Company.
ARTICLE III.    
TAXATION AND TAX WITHHOLDING
3.01    Representation. Participant represents to the Company that Participant
has had the opportunity to review with Participant’s own tax advisors the tax
consequences of the Cash Award and the transactions contemplated by the Grant
Notice and this Agreement. Participant is relying solely on such advisors and
not on any statements or representations of the Company or any of its agents.
3.02    Tax Withholding.
(a)    The payment of any Cash Award to the Participant shall be subject to the
withholding of any taxes required as a result of the payment of the Cash Award.
To the extent such withholding is required, the Company shall withhold from the
Cash Award otherwise payable an amount equal to the required withholding amount.
(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Cash Award, regardless of
any action the Company or any Subsidiary takes with respect to any tax
withholding obligations that arise in connection with the Cash Award. Neither
the Company nor any Subsidiary makes any representation or undertaking regarding
the treatment of any tax withholding in connection with the awarding, vesting or
payment of the Cash Award. The Company and the Subsidiaries do not commit to,
and are under no obligation to structure this Award to, reduce or eliminate
Participant’s tax liability.
ARTICLE IV.    
OTHER PROVISIONS
4.01    Adjustments. Participant acknowledges that (i) in the event of any
equity restructuring (within the meaning of FASB ASC Topic 718) that causes the
per share value of Shares to change, such as a stock dividend, stock split,
spinoff, rights offering or recapitalization through an extraordinary dividend,


A- 3

--------------------------------------------------------------------------------







the Administrator shall make such adjustments as it deems equitable and
appropriate to the Grant Date Average Price and (ii) the Cash Award shall
otherwise be subject to adjustment, modification and termination in certain
events as provided in this Agreement and the Plan.
4.02    Limited Transferability. The Cash Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution or pursuant to a qualified
domestic relations order.
4.03    Conformity to Applicable Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary in order to conform to Applicable Laws.
4.04    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in the Plan and herein, this Agreement will
be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the Participant.
4.05    Delivery of Documents and Notices.
(a)    Address for Notices. Any document relating to participation in the Plan,
or any notice required or permitted hereunder shall be given in writing and
shall be deemed effectively given upon personal delivery, electronic delivery at
the electronic mail address, if any, provided for the Participant by the
Company, or, upon deposit in the U.S. Post Office, by registered or certified
mail, or with a nationally recognized overnight courier service with postage and
fees prepaid, addressed to the Company in care of its Corporate Secretary at
24955 Interstate 45 North, The Woodlands, Texas 77380, and to the Participant at
the address appearing on the employment records of the Company, or at such other
address as such party may designate in writing from time to time to the other
party.
(b)    Description of Electronic Delivery. The Plan documents including, but not
limited to, the Plan, the Grant Notice, this Agreement, prospectuses, account
statements, any reports of the Company provided generally to the Company’s
stockholders, and all other forms of communication may be delivered to the
Participant electronically. In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time. Such means of electronic delivery may include the delivery of
a link to a Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via electronic mail or such
other means of electronic delivery specified by the Company.
(c)    Consent to Electronic Delivery; Electronic Signature. The Participant
acknowledges that the Participant has read this Section 4.05 and consents to the
electronic delivery of the Plan documents as described in Section 4.05(b). The
Participant acknowledges that he or she may receive from the Company a paper
copy of any documents delivered electronically at no cost to the Participant by


A- 4

--------------------------------------------------------------------------------







contacting the Company by telephone or in writing. The Participant further
acknowledges that the Participant will be provided with a paper copy of any
documents if the attempted electronic delivery of such documents fails.
Similarly, the Participant understands that the Participant must provide the
Company or any designated third-party administrator with a paper copy of any
documents if the attempted electronic delivery of such documents fails. The
Participant may change the electronic mail address to which such documents are
to be delivered at any time by notifying the Company of such revoked consent or
revised electronic mail address by telephone, postal service or electronic mail.
The Participant hereby consents to any and all procedures the Company has
established or may establish for an electronic signature system for delivery and
acceptance of any such document that the Company may be required to deliver, and
agrees that his or her electronic signature is the same as, and shall have the
same force and effect as, his or her manual signature.


4.06    Administrator Authority; Decisions Conclusive and Binding. Participant
hereby (i) acknowledges that a copy of the Plan has been made available for his
or her review by the Company, (ii) represents that he or she is familiar with
the terms and provisions thereof, and (iii) accepts the Award subject to all the
terms and provisions thereof. The Administrator will have the power to (x)
interpret this Agreement, the Grant Notice and the Plan, (y) adopt such rules
for the administration, interpretation and application of the Plan as are
consistent therewith, and (z) interpret or revoke any such rules. Participant
hereby agrees to accept as binding, conclusive, and final all decisions of the
Administrator upon any questions arising under the Plan, this Agreement or the
Grant Notice.
4.07    Claims. Participant’s sole remedy for any Claim (as defined below) shall
be against the Company, and Participant shall not have any claim or right of any
nature against any Parent, Subsidiary or affiliate of the Company, or any
existing or former stockholder, director, officer or employee of the Company or
any Parent, Subsidiary or affiliate of the Company. The foregoing individuals
and entities (other than the Company) shall be third-party beneficiaries of this
Agreement for purposes of enforcing the terms of this Section 4.07. The term
“Claim” means any claim, liability or obligation of any nature, arising out of
or relating to this Agreement, the Grant Notice or the Plan, or an alleged
breach of this Agreement, the Grant Notice or the Plan.
4.08    Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. All prior negotiations and agreements
between the parties with respect to the subject matter hereof are merged into
this Agreement and the Grant Notice. Each party to this Agreement and the Grant
Notice acknowledges that (i) no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Grant
Notice or the Plan, and (ii) any agreement, statement, or promise that is not
contained in this Agreement, the Grant Notice or the Plan shall not be valid or
binding or of any force or effect.
4.09    Severability. Notwithstanding any contrary provision of the Grant Notice
or this Agreement to the contrary, if any one or more of the provisions (or any
part thereof) of the Grant Notice or this Agreement shall be held invalid,
illegal, or unenforceable in any respect, such provision shall be modified so as
to make it valid, legal, and enforceable, and the validity, legality, and
enforceability of the remaining provisions (or


A- 5

--------------------------------------------------------------------------------







any part thereof) of the Grant Notice or this Agreement, as applicable, shall
not in any way be affected or impaired thereby.
4.10    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. Neither the Plan nor any
underlying program, in and of itself, has any assets.
4.11    Compensation Recoupment. The Award is subject to the Company’s ability
to recover incentive-based compensation from Participant, as is or may be
required by the provisions of (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any regulations or rules promulgated thereunder, (ii) any
other clawback provision required by applicable law or the listing standards of
any applicable stock exchange or national market system, (iii) any clawback
policies adopted by the Company to implement any such requirements, or (iv) any
other compensation recovery policies as may be adopted from time to time by the
Company including, as applicable, the Executive Incentive Compensation
Recoupment Policy, as may be amended, all to the extent determined by the
Administrator in its discretion to be applicable to Participant.
4.12    No Effect on Employment or Service Relationship. Nothing in the Plan,
the Grant Notice or this Agreement (i) confers upon Participant any right to
continue as a Service Provider of the Company or any Subsidiary or (ii)
interferes with or restricts in any way the rights of the Company and its
Subsidiaries, which rights are hereby expressly reserved, to discharge or
terminate the services of Participant at any time for any reason whatsoever,
with or without Cause, and with or without notice, except to the extent
expressly provided otherwise in a binding written agreement between the Company
(or a Subsidiary) and Participant.
4.13    Construction. Headings in this Agreement are included for convenience
and shall not be considered in the interpretation of this Agreement. Pronouns
shall be construed to include the masculine, feminine, neutral, singular or
plural as the identity of the antecedent may require. This Agreement shall be
construed according to its fair meaning and shall not be strictly construed
against the Company.
4.14    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of an electronic signature, subject to Applicable
Laws, each of which will be deemed an original and all of which together will
constitute one instrument.
4.15    Modification. No change or modification of this Agreement or the Grant
Notice shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Grant Notice without
Participant’s consent or signature if the Administrator determines, in its sole
discretion, that such change or modification is necessary or appropriate for
purposes of compliance with or exemption from the requirements of Section 409A
of the Code or any regulations or other guidance issued thereunder.
Notwithstanding the preceding sentence, the Company may amend the Plan to the
extent permitted by the Plan.
4.16    Data Privacy. Participant hereby acknowledges that Participant’s
personal data as described in this Agreement and any other Award materials may
be collected, used and/or transferred in electronic or other form by and among,
as applicable, the Company and its Subsidiaries, for the exclusive purpose of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands


A- 6

--------------------------------------------------------------------------------







that the Company may hold certain personal information about Participant,
including, but not limited to, Participant’s name, home address and telephone
number, date of birth, social security number or other identification number,
compensation, nationality, job title, any shares or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
canceled, exercised, vested, unvested or outstanding in Participant’s favor, for
the exclusive purpose of implementing, administering and managing the Plan
(individually and collectively, “Data”).
Participant understands that Data will be transferred to third parties as may be
selected by the Company to assist the Company with the implementation,
administration and management of the Plan. In addition, Data may be transferred
to the trustee of any trust established in connection with the Plan. Participant
understands that the recipients of Data may be located in the United States or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than Participant’s country. If Participant resides outside the
United States, Participant understands that Participant may request a list with
the names and addresses of any potential recipients of Data by contacting the
Company’s Corporate Secretary in The Woodlands, Texas. Participant authorizes
the Company and such other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer Data, in electronic or other
form, for the sole purpose of implementing, administering and managing
Participant’s participation in the Plan. Participant understands that Data will
be held only as long as is necessary to implement, administer and manage
Participant’s participation in the Plan. If Participant resides outside the
United States, Participant understands that Participant may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data, or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing the Corporate
Secretary in The Woodlands, Texas.
4.17    Section 409A Compliance. It is the intention of the Parties that this
Agreement is written and administered, and will be interpreted and construed, in
a manner such that no amount under this Agreement becomes subject to (i) gross
income inclusion under Code Section 409A or (ii) interest and additional tax
under Code Section 409A (collectively, “Section 409A Penalties”), including,
where appropriate, the construction of defined terms to have meanings that would
not cause the imposition of the Section 409A Penalties. Accordingly, the
Participant consents to any amendment of this Agreement which the Company may
reasonably make in furtherance of such intention, and the Company shall promptly
provide, or make available to, the Participant a copy of such amendment.
Further, to the extent that any terms of the Agreement are ambiguous, such terms
shall be interpreted as necessary to comply with, or an exemption under, Code
Section 409A when applicable. Under no circumstances will the Company have any
liability for any violation of Code Section 409A.
[End.]


A- 7